 1   RENNER OTTO
     MARK C. JOHNSON (Pro Hac Vice)
 2   mjohnson@rennerotto.com
     KYLE B. FLEMING (Bar No. 166386)
 3   kfleming@rennerotto.com
     1621 Euclid Avenue, Floor 19
 4   Cleveland, Ohio 44115
     T: 216.621.1113
 5   F: 216.621.6165
 6   BYRON RAPHAEL LLP
     JORDAN RAPHAEL (Bar No. 252344)
 7   jraphael@byronraphael.com
     1055 West 7th St., Suite 3300
 8   Los Angeles, CA 90017
     T: 213.291.9800
 9   F: 213.377.5771
10   COUNSEL FOR NORTHERN TECHNOLOGIES
     INTERNATIONAL CORPORATION
11

12
                         UNITED STATES DISTRICT COURT
13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     NORTHERN TECHNOLOGIES                        Case No. 2:18-cv-5490-R-JC
15   INTERNATIONAL CORPORATION,
16           Plaintiff,                           STIPULATED PROTECTIVE
                                                  ORDER
17   v.
                                                  Hon. Manuel L. Real
18   RUST-X USA,
                                                  Complaint Filed: June 20, 2018
19           Defendant.                           Trial Date: June 4, 2019
20

21
            A.      PURPOSES AND LIMITATIONS
22
            Discovery in this action is likely to involve production of confidential,
23
     proprietary, or private information for which special protection from public
24
     disclosure and from use for any purpose other than prosecuting this litigation may
25
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26
     enter the following Stipulated Protective Order. The parties acknowledge that this
27
     Order does not confer blanket protections on all disclosures or responses to
28
     Proposed Protective Order                                                          1
 1   discovery and that the protection it affords from public disclosure and use extends
 2   only to the limited information or items that are entitled to confidential treatment
 3   under the applicable legal principles. The parties further acknowledge, as set forth
 4   in Section 11.2, below, that this Stipulated Protective Order does not entitle them to
 5   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 6   procedures that must be followed and the standards that will be applied when a
 7   party seeks permission from the Court to file material under seal.
 8          B.      GOOD CAUSE STATEMENT
 9          This action is likely to involve trade secrets, customer and pricing lists and
10   other valuable research, design, development, commercial, marketing, financial,
11   technical and/or proprietary information for which special protection from public
12   disclosure and from use for any purpose other than prosecution of this action is
13   warranted. Such confidential and proprietary materials and information consist of,
14   among other things, confidential business or financial information, information
15   regarding confidential business practices, or other confidential research,
16   development, or commercial information (including information implicating
17   privacy rights of third parties), information otherwise generally unavailable to the
18   public, or which may be privileged or otherwise protected from disclosure under
19   state or federal statutes, court rules, case decisions, or common law. Accordingly, to
20   expedite the flow of information, to facilitate the prompt resolution of disputes over
21   confidentiality of discovery materials, to adequately protect information the parties
22   are entitled to keep confidential, to ensure that the parties are permitted reasonable
23   necessary uses of such material in preparation for and in the conduct of trial, to
24   address their handling at the end of the litigation, and serve the ends of justice, a
25   protective order for such information is justified in this matter. It is the intent of the
26   parties that information will not be designated as confidential for tactical reasons
27   and that nothing be so designated without a good faith belief that it has been
28
      Proposed Protective Order                                                              2
 1   maintained in a confidential, non-public manner, and there is good cause why it
 2   should not be part of the public record of this case.
 3   1.     DEFINITIONS
 4          1.1     Action: this pending federal lawsuit.
 5          1.2     Challenging Party: a Party or Non-Party that challenges the
 6   designation of information or items under this Order.
 7          1.3     “CONFIDENTIAL” Information or Items: information (regardless of
 8   how it is generated, stored or maintained) or tangible things that qualify for
 9   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
10   the Good Cause Statement.
11          1.4     “HIGHLY CONFIDENTIAL” Information or Items: Information that
12   contains or discloses information that the Designating Party, in good faith, believes
13   to be extremely commercially sensitive or would provide a competitive advantage
14   to competitors or compromise or jeopardize the Designating Party’s business
15   interests if disclosed.
16          1.5     Counsel: Outside Counsel of Record and In-House Counsel (as well as
17   their support staff).
18          1.6     Designating Party: a Party or Non-Party that designates information or
19   items that it produces in disclosures or in responses to discovery as
20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
21          1.7     Disclosure or Discovery Material: all items or information, regardless
22   of the medium or manner in which it is generated, stored, or maintained (including,
23   among other things, testimony, transcripts, and tangible things), that are produced
24   or generated in disclosures or responses to discovery in this matter.
25          1.8     Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve as
27   an expert witness or as a consultant in this Action.
28
      Proposed Protective Order                                                          3
 1          1.9     In-House Counsel: attorneys who are employees of a party to this
 2   Action. In-House Counsel does not include Outside Counsel of Record or any other
 3   outside counsel.
 4          1.10 Non-Party: any natural person, partnership, corporation, association, or
 5   other legal entity not named as a Party to this action.
 6          1.11 Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action and
 8   have appeared in this Action on behalf of that party or are affiliated with a law firm
 9   which has appeared on behalf of that party, and includes support staff.
10          1.12 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13          1.13 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15          1.14 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19          1.15 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
21          1.16 Receiving Party: a Party that receives Disclosure or Discovery
22   Material from a Producing Party.
23   2.     SCOPE
24          The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or
26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
27   compilations of Protected Material; and (3) any testimony, conversations, or
28   presentations by Parties or their Counsel that might reveal Protected Material.
      Proposed Protective Order                                                               4
 1          Any use of Protected Material at trial shall be governed by the orders of the
 2   trial judge. This Order does not govern the use of Protected Material at trial.
 3   3.     DURATION
 4          Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order shall remain in effect until a Designating Party agrees
 6   otherwise in writing or a Court order otherwise directs. Final disposition shall be
 7   deemed to be (1) dismissal of all claims, counterclaims and defenses in this Action,
 8   with or without prejudice and exhaustion of all appeals; or (2) final judgment herein
 9   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
10   reviews of this Action, including the time limits for filing any motions or
11   applications for extension of time pursuant to applicable law.
12   4.     DESIGNATING PROTECTED MATERIAL
13          4.1     Exercise of Restraint and Care in Designating Material for Protection.
14   Each Party or Non-Party that designates information or items for protection under
15   this Order must take care to limit any such designation to specific material that
16   qualifies under the appropriate standards. The Designating Party must designate for
17   protection only those parts of material, documents, items, or oral or written
18   communications that qualify so that other portions of the material, documents,
19   items, or communications for which protection is not warranted are not swept
20   unjustifiably within the ambit of this Order.
21          Mass, indiscriminate, or routinized designations are prohibited. Designations
22   that are shown to be clearly unjustified or that have been made for an improper
23   purpose (e.g., to unnecessarily encumber the case development process or to
24   impose unnecessary expenses and burdens on other parties) may expose the
25   Designating Party to sanctions.
26          If it comes to a Designating Party’s attention that information or items that it
27   designated for protection do not qualify for protection, that Designating Party must
28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
      Proposed Protective Order                                                                5
 1            4.2   Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6            Designation in conformity with this Order requires:
 7                  (a)     for information in documentary form (e.g., paper or electronic
 8   documents, but excluding transcripts of depositions or other pretrial or trial
 9   proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” (hereinafter “Confidentiality
11   Legend”), to each page that contains protected material.
12            A Party or Non-Party that makes original documents available for inspection
13   need not designate them for protection until after the inspecting Party has indicated
14   which documents it would like copied and produced. During the inspection and
15   before the designation, all of the material made available for inspection shall be
16   deemed “HIGHLY CONFIDENTIAL.” After the inspecting Party has identified the
17   documents it wants copied and produced, the Producing Party must determine
18   which documents, or portions thereof, qualify for protection under this Order. Then,
19   before producing the specified documents, the Producing Party must affix the
20   appropriate Confidentiality Legend to each page that contains Protected Material. If
21   only a portion or portions of the material on a page qualifies for protection, the
22   Producing Party also must clearly identify the protected portion(s) (e.g., by making
23   appropriate markings in the margins) if reasonably requested by the Receiving
24   Party.
25                  (b)     for testimony given in depositions that the Designating Party
26   identify the Disclosure or Discovery Material on the record, before the close of the
27   deposition all protected testimony. Failure of counsel to designate testimony or
28   exhibits at a deposition, however, shall not waive the protected status of the
      Proposed Protective Order                                                              6
 1   testimony or exhibits. Counsel may agree on the record during the deposition that
 2   the testimony shall be considered and treated as “HIGHLY CONFIDENTIAL”
 3   subject to subsequent review. The parties shall work together to resolve any
 4   temporary testimony designations.
 5                  (c)     for information produced in some form other than documentary
 6   and for any other tangible items, that the Producing Party affix in a prominent place
 7   on the exterior of the container or containers in which the information is stored the
 8   appropriate Confidentiality Legend. If only a portion or portions of the information
 9   warrants protection, the Producing Party, to the extent practicable, shall identify the
10   protected portion(s).
11          4.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
12   failure to designate qualified information or items does not, standing alone, waive
13   the Designating Party’s right to secure protection under this Order for such
14   material. Upon timely correction of a designation, the Receiving Party must make
15   reasonable efforts to assure that the material is treated in accordance with the
16   provisions of this Order.
17   5.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
18          5.1     Timing of Challenges. Any Party or Non-Party may challenge a
19   designation of confidentiality at any time that is consistent with the Court’s
20   Scheduling Order, the Local Rules, and, as necessary, all relevant authority
21   governing ex parte motion practice.
22          5.2     Meet and Confer. The Challenging Party shall initiate the dispute
23   resolution process under Local Rule 37.1 et seq., except as required under the
24   circumstances and in good faith application of all relevant authority governing ex
25   parte motion practice.
26          5.3     Burden. The burden of persuasion in any such challenge proceeding
27   shall be on the Designating Party. Frivolous challenges, frivolous defenses, and
28   those made for an improper purpose (e.g., to harass or impose unnecessary
      Proposed Protective Order                                                              7
 1   expenses and burdens on other parties) may expose a Party to sanctions. Unless the
 2   Designating Party has waived or withdrawn the confidentiality designation, all
 3   parties shall continue to afford the material in question the level of protection to
 4   which it is entitled under the Producing Party’s designation until the Court rules on
 5   the challenge.
 6   6.     ACCESS TO AND USE OF PROTECTED MATERIAL
 7          6.1     Basic Principles. A Receiving Party may use Protected Material that is
 8   disclosed or produced by another Party or by a Non-Party in connection with this
 9   Action only for prosecuting, defending, or attempting to settle this Action. Such
10   Protected Material may be disclosed only to the categories of persons and under the
11   conditions described in this Order. When the Action has been terminated, a
12   Receiving Party must comply with the provisions of section 12 below (FINAL
13   DISPOSITION).
14          Protected Material must be stored and maintained by a Receiving Party at a
15   location and in a secure manner that ensures that access is limited to the persons
16   authorized under this Order.
17          6.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
18   otherwise ordered by the Court or permitted in writing by the Designating Party, a
19   Receiving Party may disclose any information or item designated
20   “CONFIDENTIAL” only to:
21                  (a)     the Receiving Party’s Outside Counsel of Record in this Action,
22   as well as employees of said Outside Counsel of Record to whom it is reasonably
23   necessary to disclose the information for this Action;
24                  (b)     the officers, directors, and employees (including In-House
25   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
26   Action;
27

28
      Proposed Protective Order                                                             8
 1                  (c)    Experts (as defined in this Order) of the Receiving Party to
 2   whom disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                  (d)    the Court and its personnel;
 5                  (e)    court reporters and their staff;
 6                  (f)    professional jury or trial consultants, mock jurors, and
 7   Professional Vendors to whom disclosure is reasonably necessary for this Action
 8   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 9   A);
10                  (g)    the author or recipient of a document containing the information
11   or a custodian or other person who otherwise possessed or knew the information;
12                  (h)    during their depositions, witnesses and their attorneys, in the
13   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
14   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
15   (Exhibit A); and (2) they will not be permitted to keep any confidential information
16   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
17   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
18   transcribed deposition testimony or exhibits to depositions that reveal Protected
19   Material may be separately bound by the court reporter and may not be disclosed to
20   anyone except as permitted under this Stipulated Protective Order; and
21                  (i)    any mediator or settlement officer, and their supporting
22   personnel, mutually agreed upon by any of the parties engaged in settlement
23   discussions.
24         6.3      Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.
25   Unless otherwise ordered by the Court or permitted in writing by the Designating
26   Party, a Receiving Party may disclose any information or item designated
27   “HIGHLY CONFIDENTIAL” only to:
28
     Proposed Protective Order                                                               9
 1                  (a)    the Receiving Party’s Outside Counsel of Record in this Action,
 2   as well as employees of said Outside Counsel of Record to whom it is reasonably
 3   necessary to disclose the information for this Action;
 4                  (b)    Experts (as defined in this Order) of the Receiving Party to
 5   whom disclosure is reasonably necessary for this Action and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7                  (c)    the Court and its personnel;
 8                  (d)    court reporters and their staff;
 9                  (e)    professional jury or trial consultants, mock jurors, and
10   Professional Vendors to whom disclosure is reasonably necessary for this Action
11   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
12   A);
13                  (f)    the author or recipient of a document containing the information
14   or a custodian or other person who otherwise possessed or knew the information;
15                  (g)    during their depositions, witnesses and their attorneys, in the
16   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
17   requests that the witness sign the Acknowledgment and Agreement to Be Bound”
18   (Exhibit A); and (2) they will not be permitted to keep any confidential information
19   unless they sign the Acknowledgment and Agreement to Be Bound” (Exhibit A),
20   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
21   transcribed deposition testimony or exhibits to depositions that reveal Protected
22   Material may be separately bound by the court reporter and may not be disclosed to
23   anyone except as permitted under this Stipulated Protective Order; and
24                  (h)    any mediator or settlement officer, and their supporting
25   personnel, mutually agreed upon by any of the parties engaged in settlement
26   discussions.
27         7.4      Disclosure of Protected Material to Certain Experts. If a Party wants
28   to disclose another Party’s or a Non-Party’s Protected Material to an Expert,
     Proposed Protective Order                                                               10
 1   disclosure not otherwise permitted under this Order shall be allowed only if the
 2   Party desiring such disclosure obtains the Designating Party’s consent or a Court
 3   order. The following procedure shall apply to obtaining consent for such disclosure:
 4                  (a)     Notice of the name, address, telephone number and title or
 5   position of such expert, a curriculum vitae for the expert, notice of the relevant
 6   professional or employment-related relationship with a Party, a list of all other
 7   cases in which, during the previous four years, the expert testified as an expert at
 8   trial or by deposition, and a signed copy of the “Acknowledgment and Agreement
 9   to Be Bound” (Exhibit A), shall be served in writing by e-mail on counsel of record
10   for the Designating Party for such Party’s consent to disclosure of Protected
11   Material to such expert.
12                  (b)     Consent to the disclosure shall not be unreasonably withheld,
13   and shall be granted or denied, by e-mail to all counsel of record in this action,
14   within seven (7) days of receipt of the notice by e-mail. A failure to respond within
15   that seven-day period shall operate as consent.
16                  (c)     If any objection to disclosing Protected Material to such an
17   identified expert is made within that seven-day period, and that objection cannot be
18   resolved by agreement between the Party seeking disclosure and the Designating
19   Party, the Party seeking disclosure of the Protected material may move the Court
20   for an order allowing such disclosure, in accordance with the procedures set forth in
21   C.D. CAL. LOCAL RULES 37-1 through 37-4.
22   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
23          PRODUCED IN OTHER LITIGATION
24          If a Party is served with a subpoena or a court order issued in other litigation
25   that compels disclosure of any Protected Material, that Party must:
26                  (a)     promptly notify in writing the Designating Party. Such
27   notification shall include a copy of the subpoena or court order;
28
      Proposed Protective Order                                                             11
 1                  (b)     promptly notify in writing the party who caused the subpoena or
 2   order to issue in the other litigation that some or all of the material covered by the
 3   subpoena or order is subject to this Protective Order. Such notification shall include
 4   a copy of this Stipulated Protective Order; and
 5                  (c)     cooperate with respect to all reasonable procedures sought to be
 6   pursued by the Designating Party whose Protected Material may be affected.
 7          If the Designating Party timely seeks a protective order, the Party served with
 8   the subpoena or court order shall not produce any Protected Material before a
 9   determination by the court from which the subpoena or order issued, unless the
10   Party has obtained the Designating Party’s permission. The Designating Party shall
11   bear the burden and expense of seeking protection in that court of its confidential
12   material and nothing in these provisions should be construed as authorizing or
13   encouraging a Receiving Party in this Action to disobey a lawful directive from
14   another court.
15   8.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16          PRODUCED IN THIS LITIGATION
17                  (a)     The terms of this Order are applicable to information produced
18   by a Non-Party in this Action and designated as Protected Material. Such
19   information produced by Non-Parties in connection with this litigation is protected
20   by the remedies and relief provided by this Order. Nothing in these provisions
21   should be construed as prohibiting a Non-Party from seeking additional protections.
22                  (b)     In the event that a Party is required, by a valid discovery
23   request, to produce a Non-Party’s confidential information in its possession, and the
24   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                          (1)   notify in a reasonably timely manner and in writing the
27                  Requesting Party and the Non-Party that some or all of the information
28                  requested is subject to a confidentiality agreement with a Non-Party;
      Proposed Protective Order                                                           12
 1                          (2)   promptly provide the Non-Party with a copy of the
 2                  Stipulated Protective Order in this Action, the relevant discovery
 3                  request(s), and a reasonably specific description of the information
 4                  requested; and
 5                          (3)   make the information requested available for inspection to
 6                  the Non-Party, if requested.
 7                  (c)     If the Non-Party fails to seek a protective order from this Court
 8   within 14 days of receiving proper notice, the Receiving Party may produce the
 9   Non-Party’s confidential information responsive to the discovery request. If the
10   Non-Party timely seeks a protective order, the Receiving Party shall not produce
11   any information in its possession or control that is subject to the confidentiality
12   agreement with the Non-Party before a determination by the Court. Absent a court
13   order to the contrary, the Non-Party shall bear the burden and expense of seeking
14   protection in this Court of its confidential information.
15   9.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
17   Protected Material to any person or in any circumstance not authorized under this
18   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
19   writing the Designating Party of the unauthorized disclosures, (b) use its best
20   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
21   person or persons to whom unauthorized disclosures were made of all the terms of
22   this Order, and (d) request such person or persons to execute the “Acknowledgment
23   and Agreement to Be Bound” that is attached hereto as Exhibit A.
24   10.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25          PROTECTED MATERIAL
26          When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other
28   protection, the obligations of the Receiving Parties are those set forth in Federal
      Proposed Protective Order                                                            13
 1   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 2   whatever procedure may be established in an e-discovery order that provides for
 3   production without prior privilege review. Pursuant to Federal Rule of Evidence
 4   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 5   of a communication or information covered by the attorney-client privilege or work
 6   product protection, the parties may incorporate their agreement in the stipulated
 7   protective order submitted to the Court.
 8   11.    MISCELLANEOUS
 9          11.1 Right to Further Relief. Nothing in this Order abridges the right of any
10   person to seek its modification by the Court in the future.
11          11.2 Filing Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Civil Local Rule 79-5. Protected Material
13   may only be filed under seal pursuant to a Court order authorizing the sealing of the
14   specific Protected Material at issue. If a Party's request to file Protected Material
15   under seal is denied by the Court, then the Receiving Party may file the information
16   in the public record unless otherwise instructed by the Court.
17   12.    FINAL DISPOSITION
18          After the final disposition of this Action, as defined in paragraph 3, within 60
19   days of a written request by the Designating Party, each Receiving Party must
20   return all Protected Material to the Producing Party or destroy such material. As
21   used in this subdivision, “all Protected Material” includes all copies, abstracts,
22   compilations, summaries, and any other format reproducing or capturing any of the
23   Protected Material. Whether the Protected Material is returned or destroyed, the
24   Receiving Party must submit a written certification to the Producing Party (and, if
25   not the same person or entity, to the Designating Party) by the 60-day deadline that
26   (1) identifies (by category, where appropriate) all the Protected Material that was
27   returned or destroyed and (2) affirms that the Receiving Party has not retained any
28   copies, abstracts, compilations, summaries or any other format reproducing or
      Proposed Protective Order                                                              14
 1   capturing any of the Protected Material. Notwithstanding this provision, Counsel
 2   are entitled to retain an archival copy of all pleadings, motion papers, trial,
 3   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 4   and trial exhibits, expert reports, attorney work product, and consultant and expert
 5   work product, even if such materials contain Protected Material. Any such archival
 6   copies that contain or constitute Protected Material remain subject to this Protective
 7   Order as set forth in Section 3 (DURATION).
 8   13.    VIOLATIONS
 9          Any violation of this Order may be punished by any and all appropriate
10   measures including, without limitation, contempt proceedings and/or monetary
11   sanctions.
12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13   Dated: December 5, 2018                     /s/ Jordan Raphael
14                                               RENNER OTTO
                                                 MARK C. JOHNSON (PRO HAC VICE)
15                                               mjohnson@rennerotto.com
                                                 1621 Euclid Avenue, Floor 19
16                                               Cleveland, Ohio 44115
                                                 T: 216.621.1113
17                                               F: 216.621.6165
18                                               BYRON RAPHAEL LLP
                                                 JORDAN RAPHAEL (BAR NO. 252344)
19                                               jraphael@byronraphael.com
                                                 1055 West 7th St., Suite 3300
20                                               Los Angeles, CA 90017
                                                 T: 213.291.9800
21                                               F: 213.377.5771
22                                               Attorneys for Plaintiff Northern
                                                 Technologies International Corporation
23

24   Dated: December 5, 2018                     /s/ Leighton M. Anderson
25                                               BEWLEY, LASSLEBEN & MILLER, LLP
                                                 LEIGHTON M. ANDERSON (BAR NO.
26                                               81464)
                                                 leighton.anderson@bewleylaw.com
27                                               13215 Penn Street, Suite 510
                                                 Whittier, CA 90602-1797
28                                               T: 562.698.9771
      Proposed Protective Order                                                        15
 1                                              F: 562.309.8113
 2                                              Attorneys for Defendant Rust-X USA
 3

 4   L.R. 5-4.3.4(a)(2)(i) Certification:

 5   All other signatories listed, and on whose behalf the filing is submitted, concur in
 6   the filing’s content and have authorized the filing.

 7                      /s/ Jordan Raphael
 8                  Jordan Raphael
 9

10
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
11

12
     Dated: December 10, 2018
13                                            By: ___________________
14                                                 Hon. Manuel L. Real
                                                   United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Proposed Protective Order                                                         16
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on __________[date] in the case of Northern Technologies International
 8   Corporation v. Rust-X USA; Case No. Case No. 2:18-cv-5490-R-JC. I agree to
 9   comply with and to be bound by all the terms of this Stipulated Protective Order
10   and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15          I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or type
20   full address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23

24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: _________________________________
28
      Proposed Protective Order                                                          17
